                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



MONOLITHIC POWER SYSTEMS,INC.,

               Plaintiff,

        V.                                                    C.A. No. 16-1125-LPS


RENESAS ELECTRONICS AMERICA INC.
F/K/A INTERSIL CORP.,

               Defendant.



                                   MEMORANDUM ORDER


        At Wilmington this 9th day of October,2019:

        Having reviewed the proposed final pretrial order("PTO")(D.I. 347)filed by Plaintiff

Monolithic Power Systems, Inc.("MPS" or "Plaintiff) and Defendant Renesas Electronics

America, Inc.("Renensas," "Intersil," or "Defendant"), IT IS HEREBY ORDERED that:

        1.     MPS's motion in limine ("MIL") No. 1, to preclude Defendant from using certain

language to describe the nature of a failure in two Supermicro motherboards, is GRANTED IN

PART and DENIED IN PART. The terms "burning," "charring," "melting," and "overheating"

(and their related adjective forms, i.e., bumt, charred, melted, ignited) have probative value that

outweighs the risks identified in Federal Rule of Evidence 403("Rule 403") because they have

an evidentiary basis in the record (e.g., testimony by witnesses from each side) and a reasonable

juror could find they accurately characterize damage that occurred to server motherboards.

Terms such as "blowing up,""blown up," "igniting," and "exploding or explosion," and

characterizations of the product failure as presenting a "public safety issue"(or like terms)shall

not be used at trial. Although these terms and characterizations do appear in the record, they
were not used to describe the actual impact of the product failure (which was essentially

microscopic heat damage to components of larger products and was not the type of fiery

explosion connoted by "blown up"). Defendant admits that "[mjicrosopic analysis is required to

see any part of the product"(PTO Ex. 6 at 1), yet something quite different is incorrectly implied

by some of the terms Defendant seeks to use. The terms the Court is not permitting lack

probative value and raise a very substantial risk of unfairly prejudicing MPS by misleadingly

suggesting to jurors that "the products could cause physical injury to actual human users." (PTO

Ex. 5 at 3)

       2.      Intersil's MIL No. 1, to exclude evidence of Plaintiffs alternate damages theories

involving the Microsoft Celestial Peak and Ice Lake contracts, is GRANTED, Plaintiff only

made known to Defendant that these contracts were a basis for its claims - indeed, an

overwhelmingly substantial basis, increasing the damages sought relating to Microsoft Cloud

Computing by at least 5x, and potentially 60x {see PTO Ex. 8 at 1; PTO Ex. 9 at 2)- with

service of the September 3, 2019 Third Supplemental Expert Report. This was not a timely

disclosure, and nothing about the Court's July 30, 2019 Order makes it timely. Defendant would

be severely prejudiced by having to confront this new, surprising damages request at trial

without having had any opportunity (or any reason)to take discovery on it. {See PTO Ex. 8 at 2)

(Intersil persuasively arguing "it obviously did not foresee that MPS would attempt to introduce

new damage claims based on contracts that were awarded years after the events of this case")

Nor could the Court cure this prejudice without disrupting trial, scheduled to begin on October

21. Application of the Pennypack factors strongly favors excluding this late-produced evidence.

See Meyers v. Pennypack Woods Home Ownership Ass'n., 559 F.2d 894, 904-05 (3d Cir. 1977).
       3.      Intersil's MIL No. 2, to limit testimony from Plaintiffs employees Qian Li and

Jinghai Zhou to subject matter disclosed in Plaintiffs discovery responses, is DENIED. Mr. Li

and Mr. Zhou may testify at trial pursuant to Fed. R. Evid. 701, which permits lay testimony that

is (1)rationally based on the witness's perception;(2) helpful to clearly understanding the

witness's testimony or to determining a fact in issue; and (3) not based on scientific, technical, or

specialized knowledge within the scope of Rule 702. Defendant has failed to persuade the Court

that they did not have the opportunity to depose Mr. Li or Mr. Zhou during discovery. Should

Defendant believe that improper testimony is being offered at trial inconsistent with the Court's

ruling, it may object to specific questions.

       4.      Intersil's MIL No. 3, to preclude trial testimony from Plaintiffs witnesses

regarding causation, is DENIED. A party may prove causation through circumstantial evidence,

including fact-based lay opinions as to what would have occurred but-for a defendant's allegedly

tortious conduct. See generally Ghee v. Marten Transp., Ltd., 570 P. App'x 228,231 (3d Cir.

2014)("Where, as here, a lay witness's opinion testimony 'is based on sufficient experience or

specialized knowledge' and 'a sufficient connection' exists between 'such knowledge and

experience and the lay opinion,' that opinion should be admitted because it 'may be fairly

considered to be 'rationally based on the perception of the witness' and truly 'helpful' to the

jury.'"). Plaintiffs witnesses may testify to their personal knowledge of the circumstances and

their lay opinions based on their personal experiences. See Fed. R. Evid. 701. Should Defendant

believe that improper testimony is being offered at trial inconsistent with the Court's ruling, it

may object to specific questions.

        With respect to other disputed issues identified in the PTO:
         1.       Defendant may be referred to at trial as "Intersil" or "Renesas." Documents and

testimony have referred to Defendant as both. It would be conRising to the jury, and unfairly

challenging for the parties, to have to refer to Defendant throughout solely as Intersil.

        2.        There is no need to define "Vcore" in the PTO. At trial, the parties may refer to

"Vcore products" and "POL products" and may,through an appropriate witness, present

evidence as to each. The parties may also propose definitions of these terms to be included in

the preliminary jury instructions, should any party wish the Court to explain these terms at the

start of trial.


         3.       There is nothing for the Court to decide with respect to Dispute No. 3.

        4.        With respect to Dispute No.6, the Court will not strike the "Specific Contested

Facts Contended by MPS," as the inclusion of this section provides notice to Intersil and

preserves the record.

         5.       With respect to Dispute No. 7, the Court agrees with Intersil.

         6.       The parties shall be prepared to discuss at the pretrial conference on Thursday,

October 10("PTC")their dispute regarding witnesses Chou, Chuang, Coffman, and Dotter. (See

PTO at 20-24)

         7.       With respect to Dispute No. 8, the Court agrees with Intersil.

         8.       With respect to Dispute Nos. 9 and 10, the Court agrees with Intersil, with the

following amendments: exhibits to be used in connection with direct examination and

demonstrative exhibits shall be provided by 6 PM the day before their intended use, objections to

them shall be provided by 9 PM the day before their intended use, and the objecting party shall

bring any remaining ripe objections to the Court's attention in the morning before the jury comes

into the Courtroom or such objections will be deemed waived.
       8.      Each side will be allocated a maximum of ten(10) hours for its presentation at

trial. Having reviewed the PTO,and having presided over this litigation for approximately three

years, the Court finds this amount oftime to be reasonable and appropriate to enable each side to

fully and fairly present its case on all disputed issues. The Court will explain further at the FTC

how it counts time.


       9.      The parties shall be prepared to discuss at the FTC how they wish to present

motions for judgment as a matter of law.

       10.     The parties shall be prepared to discuss at the FTC MFS's request to close the

courtroom for limited portions of the trial.

       11.     The parties shall be prepared to discuss at the FTC Dispute No. 12, including

Intersil's purportedly late-produced documents and the issue over confidentiality markings on

exhibits.




                                                      HONoSvBLE LEONARI^STARK^
                                                      UNITED STATES DISTRICT JUDGE
